Title: Arthur S. Brockenbrough to James Madison, 17 June 1828
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                June 17t 1828
                            
                        
                         
                        As the time for the meeting of the Visitors will soon be here, arrangements must be made for their
                            accommodation, it would give me great pleasure to know your wishes on the subject. Two Pavilions will be vacant the One
                            formerly occupied by Mr. Bonnycastle and the one now occupied by Mr Long one or both can be fitted up as is most agreeable
                            to you—The Horses of the Visitors can be provided for at a very inconsiderable expense to the institution, as we have a
                            good stock of clover hay which cost us only the trouble cutting & hauling & some corn & oats on
                            hand, & stable room sufficient—surely for the accommodation of the Visitors this much at least might be done—I
                            have written to Genl Cocke also on this subject—Be pleased to let me hear from you as soon as convenient with great
                            respect I am Dr Sir your Obt Svt
                        
                        
                            
                                A. S. Brockenbrough
                            
                        
                    